Citation Nr: 0704737	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for residuals 
of a gunshot wound to the left lower extremity.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for residuals 
of a gunshot wound to the right lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977, and from October 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2004  rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a gunshot wound to the lower extremities.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his service connection claims for 
residuals of gunshot wounds to the right and left lower 
extremities.  These claims were first denied by VA in 
September 1985, and most recently in September 2002.  As the 
veteran did not initiate a timely appeal of the September 
2002 rating decision, that decision is final and may not be 
reopened except upon the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

From a review of the April 2004 rating decision and February 
2005 Statement of the Case it is not entirely clear whether 
the RO considered whether the requirements of 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156 had been met.  In any event, 
even if these claims were indeed reopened by the RO, the 
Board must address the issue of new and material evidence in 
the first instance because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

That said, during the pendency of this appeal, the U.S. Court 
of Appeals for Veterans Claims (CAVC) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), found that in the context of a claim 
to reopen a previously denied claim for service connection, 
the Veterans Claims Assistance Act (VCAA) requires VA to look 
at the bases for the denial in the prior rating decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

The Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA 
must provide a claimant notice of what is needed to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

In this case, in response to the veteran's September 2003 
claim, the RO provided a March 2004 letter to the appellant 
which advised him of what evidence was generally required for 
service connection.  However, this letter did not 
specifically describe what evidence would be necessary to 
substantiate the element or elements required for service 
connection and that were found insufficient in the prior 
final denial.  As such, the VCAA notice provided to the 
appellant was legally insufficient in this case, and a remand 
is necessary to allow the RO the opportunity to ensure that a 
corrective VCAA notice is sent to the appellant that is in 
compliance with the guidance set forth by the CAVC in Kent v. 
Nicholson and Dingess/Hartman v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of the 
provisions of the VCAA.  The appellant 
should be informed, based on the last 
final denial of his claims for service 
connection for residuals of gunshot wounds 
to the right and left lower extremities, 
of the specific information and evidence 
not of record (1) that is necessary to 
reopen his claims; (2) that VA will seek 
to obtain; and (3) that the appellant is 
expected to provide.  The appellant should 
also be advised to provide any evidence in 
his possession that pertains to the 
claims.  Lastly, the appellant should be 
informed that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



